Citation Nr: 0511845	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for shingles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

A hearing was held at the RO in November 2003.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative joint 
disease of the left thumb; and for residuals of a right 
forearm injury, left thumb injury; right front region 
lacerations; and left cheek and nose lacerations.

2.  A cervical spine disability was not manifest in service 
and arthritis was not manifest within 1 year of separation.  
Cervical spine disability is unrelated to service.

3.  Cervical spine disability is unrelated to a 
service-connected disease or injury.

4.  Shingles was not manifest in service and is unrelated to 
service or to a service-connected disease or injury.  



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A cervical spine disability is not proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2004).

3.  Shingles was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Shingles is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the claimant in January 2002 and 
January 2003.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that he should submit pertinent evidence in the 
claimant's possession.  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  

In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be notice, 
adequate notice, process, and no prejudice if notice was out 
of order.  Adequate notice preceded the April 2003 rating 
decision.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records, VA 
medical records and examination reports, and private medical 
records have been obtained.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

The veteran does not allege that the claimed diseases or 
injuries were incurred in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  

The Board notes that in May 2003, the veteran stated that he 
was told that his records had been lost.  The United States 
Court of Appeals for Veterans Claims ("Court") has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
However, the Board notes that the service records are, in 
fact, on file.

Cervical spine disability

The veteran has appealed the denial of service connection for 
cervical spine disability.  He claims that a truck accident 
in service in February 1946 caused injury to the right side 
of his neck and head, and that he now has cervical spine 
disability.  

Service records reflect that in February 1946, a truck in 
which the veteran was riding struck a tree.  A complete 
physical was negative except for right frontal region; left 
cheek and nose; and forearm, arm, and thumb problems.  

February 1946 service medical records do not report a neck 
injury.  They show that he had no loss of consciousness, and 
that he had pain complaints above the right eye and a 
superficial laceration to the right frontal region.  A skull 
X-ray demonstrated no abnormality.  The physical examination 
on service discharge examination in July 1946 revealed that 
there were no musculoskeletal defects and that the 
neurological diagnosis was normal.  

The veteran did not complain of cervical spine injury in 
October 1951 when he filed his claim for service connection 
for other injuries.  

In February 2002, the veteran was examined by VA.  He 
reported that he had cervical spine degenerative joint 
disease.  Following examination, significant degenerative 
disc disease of the cervical spine was diagnosed.  The 
examiner commented that he could not judge whether the 
arthritis was secondary to service-connected condition and 
that he did not know the nature of the original injury 
without the claims file medical records.  

Additionally, a VA examiner in December 2003 reviewed the 
veteran's claims folder, noted service duties, noted the 
treatment in service following a February 1946 motor vehicle 
accident, and noted the veteran's post-service employment as 
a state highway patrol and as a security guard.  He diagnosed 
degenerative disc disease of the cervical spine with 
osteoarthritis, and cervical spondylosis, and opined that the 
current state of his spine was not likely to be related to 
his motor vehicle accident in 1946.  The reasons given were 
that there was a period of many years in which the veteran 
was under active duty with a highway patrol and worked as a 
security guard, both positions for which physical fitness 
evaluations were usually performed, and because there was no 
continuity of any complaints of a cervical spine injury 
during his time after discharge from the service or any 
direct evidence that his neck was injured in the motor 
vehicle accident.

The veteran asserts that he injured his cervical spine during 
service and that he has cervical spine arthritis due to that 
injury.  Our review reflects that his assertion of a cervical 
spine injury during service is not supported or supportable.  
The veteran was involved in a truck accident.  However, the 
contemporary records are silent for a cervical spine 
complaint.  More importantly, it was established that a 
complete physical examination was negative except for an 
upper extremity and wounds to the cheek, nose, and right 
frontal region.  This negative evidence is also consistent 
with the separation examination and his failure to claim 
cervical spine disability in his original claim for benefits 
in 1951.  The Board notes that the veteran has not presented 
any evidence of a cervical spine disability within 1 year of 
separation from service or within decades of separation from 
service.  Based on the total record, assertions of continuity 
since service are unsupported and not credible.  

The Board is aware that one notation from a VA health care 
provider provides that apparently this injury dates back to a 
motor vehicle accident in the military.  However, it is clear 
that the statement is based upon an inaccurate factual 
history.  In its totality, the statement does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).

In sum, while the veteran has current cervical spine 
disability, he did not injure his cervical spine in service, 
and a nexus to either service or a service-connected 
disability is not shown.  See 38 C.F.R. § 3.310.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The February 2002 VA medical examiner's impression does not 
raise reasonable doubt.  His inability to judge whether the 
veteran's arthritis is secondary to his service-connected 
conditions is not probative.  Evidence which is not probative 
can not raise doubt.

The veteran, being a layperson, is unable to indicate the 
etiology of disability.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

In light of the above, service connection for cervical spine 
disability is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Shingles

The veteran has appealed the denial of service connection for 
shingles.  He claims that the cause of his shingles was pain 
and stress from a cervical spine injury which he claims was 
caused by the motor vehicle accident which occurred in 1946.  
Shingles is not reported in service and is not claimed to 
have been incurred in service.  In April 2000, his private 
physician indicated that symptoms first appeared 5 years 
beforehand.  Additionally, on VA examination in December 
2003, the veteran stated that shingles appeared in 1995.  He 
claims shingles secondary to cervical spine disability.  
However, service connection is not in effect for cervical 
spine disability.

The veteran has stated and testified as to the cause of his 
shingles, but the veteran, being a layperson, is incapable of 
indicating what caused shingles.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim for 
service connection for shingles and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for shingles is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


